 

EXHIBIT 10.5

 

HighCape Capital Acquisition Corp.

452 Fifth Avenue, 21st Floor

New York, New York 10018

September 3, 2020

 

HighCape Capital Acquisition LLC

452 Fifth Avenue, 21st Floor

New York, New York 10018

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between HighCape Capital
Acquisition Corp. (the “Company”) and HighCape Capital Acquisition LLC (the
“Sponsor”), dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on The
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the U.S. Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):

 

1. The Sponsor shall make available, or cause to be made available, to the
Company, at 452 Fifth Avenue, 21st Floor, New York, New York 10018 (or any
successor location), certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay the Sponsor $10,000 per month on the Listing
Date and continuing monthly thereafter until the Termination Date; and

 

2. The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future as
a result of, or arising out of, this Agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 



 

 

 

  Very truly yours,       HighCape Capital Acquisition Corp.       By: /s/ Matt
Zuga   Name:  Matt Zuga   Title: Chief Financial Officer and Chief Operating
Officer

 

AGREED AND ACCEPTED BY:       HighCape Capital Acquisition LLC       By:  /s/
Matt Zuga     Name: Matt Zuga     Title:  Manager  

 

[Signature Page to Administrative Support Agreement]

 

 

